IN THE SUPREME COURT OF THE STATE OF NEVADA


                TERESA ANN GREVELLE,                                    No. 83579
                Appellant,
                vs.
                                                                                       FILED
                THE STATE OF NEVADA,                                                   SEP 1 5 2022
                Respondent.
                                                                                  ELIZABETH A. BROW
                                                                                CLERKg, S.iPREME C     RT
                                                                                BY
                                     ORDER DISMISSING APPEAL                            DOPUTY CLERK


                            This is an appeal from a district court order denying a petition
                for a writ of habeas corpus. Sixth Judicial District Court, Humboldt County;
                Michael Montero, Judge.
                            The district court entered an order honorably discharging
                appellant from probation. Sixteen months later, the district court entered
                an order vacating the discharge from probation.          The district court

                explained that it had mistakenly thought that appellant had paid
                restitution in full, notwithstanding that the petition for discharge noted
                that restitution had not been paid due to economic hardship. The district
                court reinstated appellant on probation. Appellant petitioned for a writ of
                habeas corpus, and the district court entered an order denying the petition
                and dishonorably discharging appellant from probation.
                            Appellant argues that the district court abused its discretion in

                reimposing probation after it had discharged her from probation. Appellant
                also argues that reimposing probation rendered an illegal sentence because
                it resulted in a term of supervision that exceeded the longest period
                permitted by NRS 176A.500. That is, appellant challenges aspects of the
                probationary term, not the validity of the underlying conviction.
                            The writ of habeas corpus provides recourse for "[e]very person

                unlawfully committed, detained, confined or restrained of his or her liberty,
                under any pretense whatever" in order "to inquire into the cause of such
SUPREME COURT
          OF    imprisonment or restraint." NRS 34.360. If the restraint is improper, the
       NEVADA


(th   1947A
                                                                                 49-
                court must order the person's release. NRS 34.480. "A person who has been
                discharged from probation[] [i]s free from the terms and conditions of
                probation." NRS 176A.850(4)(a).
                              Appellant has been discharged from probation and thus is no
                longer subject to a restraint on her liberty that may be relieved through
                habeas corpus.       See Nev. Const., art. 6, § 6(1) (limiting district court's
                jurisdiction to issue a writ of habeas corpus "on behalf of any person who is
                held in actual custody in their respective districts, or who has suffered a
                criminal conviction in their respective districts and has not completed the
                sentence imposed pursuant to the judgment of conviction"); Cordova v. City
                of Reno, 920 F. Supp. 135, 138 (D. Nev. 1996) ("[T]here is no reason to
                believe a Nevada court would entertain a petition for a writ of habeas corpus
                [pursuant to NRS 34.360] from one who is no longer incarcerated or
                otherwise confined or restrained."). Despite denying appellant's petition,
                the district court discharged appellant from probation, such that there is no
                further restraint on appellant's liberty for this court to remove, and this
                appeal is accordingly moot. See Personhood Neu. v. Bristol, 126 Nev. 599,
                602, 245 P.3d 572, 574 (2010) (recognizing that events occurring after filing
                may render the matter moot if they prevent the court from granting
                effective relief).
                             Appellant argues that the appeal is not moot, given the
                collateral consequences of a dishonorable discharge. We disagree. While a
                habeas challenge to the validity of a conviction that is filed before the

                petitioner's release may survive after the petitioner's release, Martinez-
                Hernandez v. State, 132 Nev. 623, 627, 380 P.3d 861, 864 (2016), the same
                reasoning does not sustain a challenge to an unlawful restraint after the
                petitioner is no longer restrained. In the former circumstance, a court may
                still provide relief from the invalid conviction,          but in the latter
SUPREME COURT
        OF
     NEVADA
                                                        2
(0) I947A
                    circumstance, the court can provide no further relief once the petitioner has
                    already been released. See Dir., Nev. Dep't of Prisons v. Arndt, 98 Nev. 84,
                    86, 640 P.2d 1318, 1319 (1982) (providing that habeas requires "presently
                    unlawful" detention); Application of Rainsberger, 77 Nev. 399, 402, 365 P.2d
                    489, 491 (1961) (observing that the inquiry under a habeas challenge to
                    unlawful restraint "is limited to the question of whether or not [petitioner]
                    is entitled to immediate release"). The possibility that the dishonorable
                    discharge will lead to a future detention does not alter this conclusion. See
                    Arndt, 98 Nev. at 86, 380 P.3d at 864 ("The threat of future restraint will
                    not provide a basis for habeas corpus remedy."). We conclude that appellant
                    has not shown that the appeal presents a live controversy on which we may
                    grant some forrn of relief.'
                                Accordingly, we
                                ORDER this appeal DISMISSED.2




                                             Parraguirre


                                               , J.                                        Sr.J.
                    Cadish




                          'We observe that a challenge to the district court's jurisdiction is
                    properly raised through a petition for a writ of prohibition. We express no
                    opinion as to whether such a petition would be appropriate under the
                    circumstances presented.

                          2The Honorable Mark Gibbons, Senior Justice, participated in the
SUPREME COURT
                    decision of this matter under a general order of assignrnent.
        OF
     NEVADA
                                                           3
(Co 1947A    4Stm
                                          cc:   Hon. Michael Montero, District Judge
                                                Jeffrie Ryan Miller
                                                Miller Law, Inc.
                                                Attorney General/Carson City
                                                Humboldt County District Attorney
                                                Humboldt County Clerk




SUPREME COURT
        OF
     NEVADA
                                                                             4
(0) 1947A    4WD


                   ' 4,- • pa, •ci.   „